Citation Nr: 1438193	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-21 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative joint disease, lumbar spine, currently rated at 20 percent.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an increased rating in excess of 10 percent.  A subsequent March 2010 rating decision awarded a rating of 20 percent, effective May 2009, the date of the Veteran's claim for an increased rating.  As the Veteran was not awarded the full benefit sought on appeal, the matter is still before the Board.

On his Form 9, Substantive Appeal, the Veteran requested a travel Board hearing.  One was scheduled for June 2013, but the Veteran failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering the matter, the Board finds that the Veteran's claims must be remanded for further evidentiary development.  

The Veteran's most recent VA lumbar spine examination was in May 2009.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has claimed that his condition has worsened significantly.  In an October 2012 statement, the Veteran alleges an increase in the severity of his symptoms, specifically a decrease in range of motion and mobility and an increase in pain.  The Veteran has provided some private medical evidence, however, the Board finds that it is not adequate to accurately evaluate the current level of his disability.  

In addition, the Board notes the Veteran's contention in his July 2009 Notice of Disagreement (NOD) that his May 2009 VA examination was inadequate.  The Veteran requested a new exam and new examiner.  Consequently, a new examination is necessary to get an accurate current evaluation of the Veteran's disability. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit any further evidence that he may have pertinent to the claims on appeal.  

2.  Schedule the Veteran for a VA lumbar spine examination in order to determine the current level of severity of his degenerative joint disease, lumbar spine.  The examination should be scheduled with an examiner other than the May 2009 VA examiner.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether the Veteran's lumbar spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the lumbar spine disorder, other than those conditions already service-connected, to include but not limited to bladder or bowel impairment.   

The examiner should also address the impact of the Veteran's lumbar spine disorder on his daily activities and employment. 

The supporting rationale for all opinions expressed must be provided. 

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



